ON PETITION TO REHEAR
Plaintiff below has filed a petition to rehear. The gist of the petition is that the City should have known that it was foreseeable and it should have been anticipated that after the dumping of the dirt, the property owner would spread the dirt. Thus, the City would remain liable for its negligent act.
We do not agree with this contention because the landowner, of his own accord, spread the dirt creating a berm which diverted the water onto the adjacent property. Thus, it was the action of the landowner which caused the property to be damaged and not the City’s dumping of the dirt.
The Petitioner also has filed a Rule 14 motion asking that we consider post-judgment facts, namely, a suit commenced by City of Kingsport against Charles R. Neal, seeking contribution or indemnity for the judgment rendered in this cause. We do not believe the facts sought to be placed in the record are germane to the present suit. The motion is accordingly denied.
Costs incident to the petition to rehear and the motion are adjudged against the Appellee.